Citation Nr: 0011902	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for traumatic 
arthritis of the left knee, with a retained foreign body, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO assigned 
a 10 percent disability rating for traumatic arthritis of the 
left knee, with a retained metallic foreign body.  The Board 
notes that the veteran has raised the issue of entitlement to 
service connection for a right elbow disorder.  That claim is 
not inextricably intertwined with the current appeal, and it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Arthritis of the veteran's left knee, with a retained 
foreign body, is currently manifested by limitation of 
motion, pain with use, excess fatigability, and diminished 
endurance.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for arthritis 
of the left knee, with a retained foreign body, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for 
traumatic arthritis of the left knee, with a retained foreign 
body.  The veteran sustained shell fragment wounds to the 
left knee, left thigh, and other areas during service, in 
1969.  Initially, in 1970, the RO evaluated the residuals of 
the wounds of the veteran's left lower extremity as a shell 
fragment wound scar of the left thigh.  In 1994, the RO added 
a separate rating for a shell fragment wound scar, with a 
retained foreign body, at the left medial condyle.  In an 
April 1996 rating decision, the RO revised the ratings to 
show three separate conditions of the left lower extremity, 
each evaluated separately: first, traumatic arthritis of the 
left knee with a retained metallic foreign body at the medial 
femoral condyle; second, a shell fragment wound scar of the 
left knee; and third, a shell fragment wound scar of the left 
thigh.  The present appeal is for a higher rating for the 
first condition.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran has stated that 
his left knee disability has worsened.  The Board finds that 
his claim for an increased rating for left knee arthritis is 
a well grounded claim.


When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim for an 
increased rating for left knee arthritis have been properly 
developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of his 
claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

Under the rating schedule, traumatic arthritis is rated based 
on limitation of motion of the affected joints.  If the 
limitation of motion of a joint is noncompensable under the 
appropriate diagnostic code, the arthritis may be rated at 10 
percent for each major joint affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999).  The percentage ratings 
for limitation of motion of the knee are as follows:


Flexion limited to 15 degrees  .......................... 
30
Flexion limited to 30 degrees  .......................... 
20
Flexion limited to 45 degrees  .......................... 
10
Flexion limited to 60 degrees  ..........................   
0

38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Extension limited to 45 degrees  
........................ 50
Extension limited to 30 degrees  ........................ 
40
Extension limited to 20 degrees  ........................ 
30
Extension limited to 15 degrees  ........................ 
20
Extension limited to 10 degrees  ........................ 
10
Extension limited to 5 degrees  
..........................   0

38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).

On VA examination in October 1994, the veteran reported that 
his knees ached at the end of the day, causing him to walk 
with a noticeable limp.  He reported that the left knee was 
more painful than the right.  On examination, he was able to 
squat, and the range of motion of the left knee was from 0 to 
140 degrees.  On VA examination in October 1995, the veteran 
reported that he had flare-ups of pain in his left knee, 
particularly on the lateral side, and down and around the 
patella.  At the time of the examination, there was no 
effusion of the left knee.  The veteran reported pain below 
the patella with toe walking, but no discomfort with heel 
walking.  The veteran was able to squat, but he had 
difficulty arising to a standing position from a full squat.  
He was able to squat to 150 degrees of flexion of his knees.  
He was able to extend his left knee to 10 degrees.  A scar on 
the veteran's left knee was noted to be tender, and to have 
an adhesion.  X-rays showed a small metallic foreign body in 
the medial aspect of left lower femoral condyle, and mild 
degenerative osteophyte formation in the left knee.

VA outpatient treatment notes reflect that the veteran was 
seen periodically from 1994 to 1998 for his left knee 
arthritis.  VA physicians prescribed medication for the 
veteran's arthritis pain.  VA physicians prescribed an 
immobilizer or brace for the veteran's left knee in September 
and October 1995, and again in January 1996.  In September 
1994, an examiner noted grinding with flexion and extension 
of the left knee.  X-rays showed mild degenerative joint 
disease of the left knee.  In October 1995, the veteran 
reported a "pins and needles" sensation in his left knee.  
Examination of the veteran's left knee in October 1995 
revealed crepitus and mild effusion in the veteran's left 
knee.  In November 1997, the veteran reported instability in 
the left knee that affected him when walking, or driving a 
car with a manual transmission.  The examiner noted a full 
range of motion of the left knee, and minimal laxity of the 
left lateral knee.  X-rays of the veteran's left knee taken 
in January 1998 showed a tiny metallic fragment projecting 
over the medial femoral condyle, and minimal degenerative 
osteophyte formation of the tibial spine.  There was no 
evidence of fracture or dislocation of the osseous 
structures.

In an April 1996 hearing at the RO, the veteran reported that 
he had retained shell fragments in his left knee and in his 
left thigh.  The veteran reported that he had problems with 
both his left and right legs, residual to shrapnel wounds in 
both legs.  He indicated that his left leg was weaker than 
his right leg, and that he tended to favor the left leg as a 
result.  He reported that his legs, and particularly his 
knees, became fatigued from walking in his job as a school 
custodian.  He reported that he had aching in his knees at 
night, worse in the left knee.  He reported that he sometimes 
had numbness and tingling in his legs, worse in the left.  He 
reported that he had noticed that he tended to change the 
position of his left foot when walking, to a pigeon-toed 
position, in order to reduce the pain in his left knee.  He 
reported that he took pain medication daily, but that the 
medication did not fully relieve the pain in his left knee.  
The veteran's wife reported that she tended to retrieve items 
from the other level of their house for the veteran, so that 
he would not have to go up and down stairs.  She reported 
that when he had a flare-up of numbness or more severe pain 
in his legs, she sometimes had to assist him with walking, 
having him lean on her, like a crutch.

In January 1998, the veteran and his wife presented testimony 
before a Board Member at a travel board hearing held at the 
RO.  The recording of that hearing was defective, and could 
not be transcribed.  In June 1999, the veteran and his wife 
presented testimony at another travel board hearing, before 
the undersigned Board Member.  On that occasion, the tape 
recorder did not record the hearing.  The veteran was 
notified that he could have another hearing, and he did not 
indicate that he wanted another.  VA sincerely regrets the 
recording failures on two occasions.  It is the opinion of 
the Board that the available evidence is adequate to reach a 
fair and appropriate decision on the issue on appeal.

VA medical records show some limitation of function of the 
veteran's left knee, including limitation of extension to 10 
degrees on one VA examination.  In addition, there is 
evidence that the function of the veteran's left knee is 
impaired by excess fatigability and diminished endurance.  
The veteran and his wife have testified that the fatigability 
of his left knee limits his capacity for work and other 
activities that require prolonged standing or walking.  
Taking into consideration all of the manifestations of the 
veteran's left knee disability, including limitation of 
motion, excess fatigability, and diminished endurance, the 
Board finds that the record reasonably supports an increase 
to a 20 percent rating for the arthritis of the veteran left 
knee.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a 20 percent rating for traumatic arthritis of 
the left knee, with a retained foreign body, is granted, 
subject to laws and regulations controlling the disbursement 
of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

